Citation Nr: 1705064	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain post ligament repair.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from December 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO assigned an initial 10 percent rating for the right knee strain status post ligament repair, effective February 24, 2011, the date of the claim.

In February and March 2016, the Veteran and his representative were notified of the date, time, and location of a Board hearing the Veteran requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the May 2011 VA examination, the Veteran stated that he was unemployed due to his right knee strain status post ligament repair.  Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).

The Veteran was last provided a VA examination to assess the nature and severity of his right knee strain status post ligament repair in May 2011.  However, the examination did not include an assessment of both active and passive range of motion in weight bearing and nonweight bearing conditions.  The Veteran, through his representative, has also stipulated in a February 2017 Informal Hearing Presentation that his knee disability is more severe, and has specifically requested the Board remand the appeal so an updated examination may be scheduled.  In light of Correia, and because the lay and medical evidence of record dated since May 2011 (to include VA treatment records) is suggestive of worsened knee symptomatology, remand for a new VA examination with complete range of motion testing is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.32(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability.  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected right knee strain status post ligament repair.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disability.  Furthermore, an opinion should be obtained regarding the functional effect that the Veteran's service-connected disability has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right knee strain status post ligament repair.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe the current nature and severity of all manifestations of the Veteran's service-connected right knee strain status post ligament repair.  The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected right knee strain status post ligament repair in terms of the functional limitations caused by the disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected right knee strain status post ligament repair, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, in whole or in part, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




